              Case 2:19-bk-52239-MPP                             Doc 4 Filed 10/28/19 Entered 10/28/19 19:08:28                          Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Steven Wayne Reed
                          First Name                        Middle Name              Last Name

 Debtor 2                 Brandy Sunshine Reed
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Badcock Corporation                                  Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       Furniture                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Dalton Motors                                        Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2012 Mazda 3 135,000 miles                         Reaffirmation Agreement.
    property             Tag # 8J0 7R7                                      Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-52239-MPP                               Doc 4 Filed 10/28/19 Entered 10/28/19 19:08:28                     Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Steven Wayne Reed
 Debtor 2      Brandy Sunshine Reed                                                                  Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Steven Wayne Reed                                                        X /s/ Brandy Sunshine Reed
       Steven Wayne Reed                                                               Brandy Sunshine Reed
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        October 28, 2019                                                 Date    October 28, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-52239-MPP                               Doc 4 Filed 10/28/19 Entered 10/28/19 19:08:28         Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                                      Eastern District of Tennessee
            Steven Wayne Reed
 In re      Brandy Sunshine Reed                                                                         Case No.
                                                                                   Debtor(s)             Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on October 28, 2019, a copy of Chapter 7 Individual Debtors Statement of Intention                was served
by regular United States mail to all creditors listed below and electronically to the Trustee.


 Badcock Corporation
 P.O. Box 724
 Mulberry FL 33860-0000

 Dalton Motors
 2580 Buffalo Trail
 Morristown TN 37814-0000




                                                                                /s/ Cynthia A. Tannert
                                                                                Cynthia A. Tannert 021717
                                                                                Cynthia A. Tannert
                                                                                P.O. Box 743
                                                                                Greeneville, TN 37744
                                                                                423-787-0030Fax:423-787-0034
                                                                                cynthiatannert@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
